UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 20, 2015 ag&e holdings, INC. (Exact name of registrant as specified in its charter) Illinois 1-8250 36-1944630 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9500 West 55th Street, Suite A, McCook, Illinois (Address of principal executive offices) (708) 290 2100 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act. □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act. □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Renee Zimmerman, the Senior Vice President, Secretary, Treasurer and Chief Financial Officer of AG&E Holdings, Inc. (the “Company”) since October 1, 2014, resigned from that position effective as of December 8, 2015. The Company has not yet named a new chief accounting or chief financial officer but has begun a search for a replacement. Item 8.01 Other Events The Company also issued the attached press release on this date, a copy of which is attached as Exhibit 99.1 to this Form 8-K and is incorporated by reference into this Item in its entirety. Attached hereto as Exhibit 99.1 is a copy of the press release. Item 9.01 Financial Statements and Exhibits Exhibit No. Description 99.1 Press Release dated November 20, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AG&E HOLDINGS, INC. By: /s/Renee Zimmerman Name: Renee Zimmerman Title: Chief Financial Officer Dated: November 20, 2015
